UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 12, 2013 KADANT INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-11406 52-1762325 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) One Technology Park Drive Westford, Massachusetts (Address of Principal Executive Offices) (Zip Code) (978) 776-2000 Registrant's telephone number, including area code Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) KADANT INC. Item 2.01Completion of Acquisition or Disposition of Assets. On April 12, 2013, a wholly-owned subsidiary of Kadant Inc. acquired all of the outstanding stock of Companhia Brasileira de Tecnologia Industrial (CBTI) for approximately Brazilian reals (BRL) 16 million in cash, or USD $8 million. At the closing date, approximately BRL 7 million, or USD $3.5 million, of the purchase price was deposited into an escrow fund to secure certain indemnification obligations of the sellers (“Escrow Fund”). Approximately BRL 3 million, or USD $1.5 million, of the Escrow Fund will be released to the sellers on or about January 31, 2014, and the balance will be released on various dates over a five-year period ending on the fifth anniversary of the closing date, less the amount of any claims in each instance. Item 7.01Regulation FD Disclosure. A copy of the press release announcing the closing of the CBTI acquisition is filed with this report as Exhibit 99. Item 9.01Financial Statements and Exhibits. (a) Financial Statements of Business Acquired The financial statements required by this item are not included with this initial report. The required financial statements will be filed by amendment as soon as practicable, but not later than 71 days after the date this Current Report on Form 8-K was required to be filed. (b) Pro Forma Financial Information The pro-forma financial statements required by this item are not included with this initial report. The required pro-forma financial statements will be filed by amendment as soon as practicable, but not later than 71 days after the date this Current Report on Form 8-K was required to be filed. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KADANT INC. Date:April 18, 2013 By: /s/ Thomas M. O’Brien Thomas M. O’Brien Executive Vice President and Chief Financial Officer
